FILED
                            NOT FOR PUBLICATION                            OCT 16 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SU WEN OU, AKA Shiwen Ou,                        No. 09-71338

              Petitioner,                        Agency No. A077-997-656

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 10, 2013**
                              San Francisco, California

Before: WALLACE, M. SMITH, and IKUTA, Circuit Judges.

       Shiwen Ou, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (Board) order dismissing his appeal from an immigration

judge’s (IJ) decision denying his application for asylum. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence, Singh v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the Board’s adverse credibility determination

because numerous inconsistencies existed between Ou’s application, his brother’s

testimony and separate asylum application, including discrepancies between their

household registers. See Kaur v. Gonzalez, 418 F.3d 1061, 1066-67 (9th Cir. 2005)

(numerous inconsistencies cast doubt on a petitioner’s story by creating an

“indication of dishonesty”); Pal v. INS, 204 F.3d 935, 939-40 (9th Cir. 2000)

(adverse credibility finding supported where inconsistencies between testimony

and application went to the heart of the claim).

      We lack jurisdiction to consider both Ou’s due process claim and his

argument that the IJ erred in finding he filed a frivolous asylum application,

because Ou failed to raise these claims in his brief on appeal to the Board. Abebe v.

Mukasey, 554 F.3d 1203, 1207-08 (9th Cir. 2009). The Board’s statement that Ou

“has not specifically challenged” the IJ’s finding of frivolousness on appeal “made

clear that it did not pass on that issue.” Abebe v. Gonzales, 432 F.3d 1037, 1041

(9th Cir. 2005).

      Ou does not challenge the IJ’s denial of withholding of removal and CAT

claims and therefore they are waived. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION DENIED.